Order entered May 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00488-CV

                         ESPERANZA PARRENO MEJIA, Appellant

                                                 V.

                       MICHAEL RYAN SAWYER, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-01807

                                             ORDER
       Appellant requested preparation of the reporter’s record. However, by letter filed May

16, 2019, David Langford, Official Court Reporter for the 44th Judicial District Court, informed

the Court that no hearings were recorded in this case. Accordingly, we ORDER appellant to file

her brief on the merits within thirty days of the date of this order.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE